                                          Case 4:21-cv-01297-YGR Document 24 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MAXINE BEASLEY,                                    CASE NO. 21-cv-01297-YGR
                                   7                   Plaintiff,
                                                                                            ORDER GRANTING IN PART AND DENYING
                                   8             vs.                                        IN PART MOTION TO REMAND AND
                                                                                            DENYING MOTION TO DISMISS AS MOOT
                                   9     TOOTSIE ROLL INDUSTRIES,
                                                                                            Re: Dkt. Nos. 9, 17
                                  10                   Defendant.

                                  11          On January 25, 2021, plaintiff filed this action in Alameda County Superior Court.
                                  12   Defendant removed the case to federal court on February 23, 2021. (Dkt. Nos. 1–4.) On March 2,
Northern District of California
 United States District Court




                                  13   2021, defendant filed a motion to dismiss the complaint under Federal Rule 12(b)(6). (Dkt. No.
                                  14   9.) On March 9, 2021, plaintiff filed a motion to remand based on the lack of subject matter
                                  15   jurisdiction. (Dkt. No. 17.) Having carefully considered the briefing and arguments submitted on
                                  16   the motion, and for the reasons stated on the record at the April 13, 2021 hearing, the Court
                                  17   GRANTS plaintiff’s motion to remand the case to state court, DENIES the request for attorney’s
                                  18   fees incurred by the motion to remand, and DENIES AS MOOT defendant’s motion to dismiss. In
                                  19   light of McGee v. S-L Snacks Nat’l, 982 F.3d 700 (9th Cir. 2020), plaintiff fails to allege an injury
                                  20   in fact sufficient for Article III standing. Accordingly, the Court is without subject matter
                                  21   jurisdiction. See Polo v. Innoventions Int’l, LLC, 833 F.3d 1193, 1194 (9th Cir. 2016) (“We hold
                                  22   that upon determining that it lacked jurisdiction, the district court should have remanded the case
                                  23   to state court pursuant to 28 U.S.C. [Section] 1447(c).”).
                                  24          The Clerk of the Court is directed to REMAND the case to the Alameda County Superior
                                  25   Court and close the file.
                                  26          IT IS SO ORDERED.
                                  27   Dated: April 16, 2021
                                                                                                YVONNE GONZALEZ ROGERS
                                  28
                                                                                           UNITED STATES DISTRICT COURT JUDGE
